                                                                                                                               Case 2:20-cv-02161-SVW-MRW Document 18 Filed 08/03/20 Page 1 of 16 Page ID #:80



                                                                                                                                  1    TROUTMAN PEPPER HAMILTON
                                                                                                                                       SANDERS LLP
                                                                                                                                  2    Chad Fuller, Bar No. 190830
                                                                                                                                       chad.fuller@troutman.com
                                                                                                                                  3    11682 El Camino Real, Suite 400
                                                                                                                                       San Diego, CA 92130-2092
                                                                                                                                  4    Telephone: 858-509-6000
                                                                                                                                       Facsimile: 858-509-6040
                                                                                                                                  5
                                                                                                                                       Attorney for Defendant
                                                                                                                                  6    JOHN C. HEATH, ATTORNEY AT LAW PC
                                                                                                                                       D/B/A LEXINGTON LAW FIRM
                                                                                                                                  7
                                                                                                                                  8                         UNITED STATES DISTRICT COURT
                                                                                                                                  9                        CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                                 10
                                                                                                                                 11 Lucine Trim, et al.,                    Case No. 2:20-CV-02161-SV:-MRW[
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                 12                 Plaintiffs,             STIPULATION AND PROTECTIVE
                                                                                                                                                                            ORDER
                                                                                                                                 13          v.
                                                                                            S A N D I E G O , C A 92130-2092
                                            11682 E L C A M I N O R E A L




                                                                                                                                 14 John C. Heath Attorney at Law, PC
                                                                            S U I T E 400




                                                                                                                                    d/b/a Lexington Law Firm,
                                                                                                                                 15
                                                                                                                                                    Defendant.
                                                                                                                                 16
                                                                                                                                 17
                                                                                                                                 18
                                                                                                                                 19
                                                                                                                                 20
                                                                                                                                 21
                                                                                                                                 22
                                                                                                                                 23
                                                                                                                                 24
                                                                                                                                 25
                                                                                                                                 26
                                                                                                                                 27
                                                                                                                                 28
                                                                                                                                                                                   STIPULATION AND PROTECTIVE ORDER
                                                                                                                                      109165641v1
                                                                                                                               Case 2:20-cv-02161-SVW-MRW Document 18 Filed 08/03/20 Page 2 of 16 Page ID #:81



                                                                                                                                  1           The Parties to the above-captioned action stipulate as follows:
                                                                                                                                  2   1.      A.    PURPOSES AND LIMITATIONS
                                                                                                                                  3           Discovery in this action is likely to involve production of confidential,
                                                                                                                                  4   proprietary, or private information for which special protection from public
                                                                                                                                  5   disclosure and from use for any purpose other than prosecuting this litigation may be
                                                                                                                                  6   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                                                                                                                                  7   the following Stipulated Protective Order. The parties acknowledge that this Order
                                                                                                                                  8   does not confer blanket protections on all disclosures or responses to discovery and
                                                                                                                                  9   that the protection it affords from public disclosure and use extends only to the
                                                                                                                                 10   limited information or items that are entitled to confidential treatment under the
                                                                                                                                 11   applicable legal principles. The parties further acknowledge, as set forth in Section
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                 12   12.3, below, that this Stipulated Protective Order does not entitle them to file
                                                                                                                                 13   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
                                                                                            S A N D I E G O , C A 92130-2092
                                            11682 E L C A M I N O R E A L




                                                                                                                                 14   that must be followed and the standards that will be applied when a party seeks
                                                                            S U I T E 400




                                                                                                                                 15   permission from the court to file material under seal.
                                                                                                                                 16           B.    GOOD CAUSE STATEMENT
                                                                                                                                 17           This action involves proprietary information for which special protection from
                                                                                                                                 18   public disclosure and from use for any purpose other than prosecution of this action
                                                                                                                                 19   is warranted. Such confidential and proprietary materials and information consist of,
                                                                                                                                 20   among other things, business or financial information; information regarding
                                                                                                                                 21   confidential business practices, or other confidential research, development, or
                                                                                                                                 22   commercial information (including information implicating privacy rights of third
                                                                                                                                 23   parties); and information otherwise generally unavailable to the public, or which may
                                                                                                                                 24   be privileged or otherwise protected from disclosure under state or federal statutes,
                                                                                                                                 25   court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                                                                                                                 26   information, to facilitate the prompt resolution of disputes over confidentiality of
                                                                                                                                 27   discovery materials, to adequately protect information the parties are entitled to keep
                                                                                                                                 28   confidential, to ensure that the parties are permitted reasonable necessary uses of such
                                                                                                                                                                                          STIPULATION AND PROTECTIVE ORDER
                                                                                                                                      109165641v1                               -2-
                                                                                                                               Case 2:20-cv-02161-SVW-MRW Document 18 Filed 08/03/20 Page 3 of 16 Page ID #:82



                                                                                                                                  1   material in preparation for and in the conduct of trial, to address their handling at the
                                                                                                                                  2   end of the litigation, and serve the ends of justice, a protective order for such
                                                                                                                                  3   information is justified in this matter. It is the intent of the parties that information
                                                                                                                                  4   will not be designated as confidential for tactical reasons and that nothing be so
                                                                                                                                  5   designated without a good faith belief that it has been maintained in a confidential,
                                                                                                                                  6   non-public manner, and there is good cause why it should not be part of the public
                                                                                                                                  7   record of this case.
                                                                                                                                  8   2.       DEFINITIONS
                                                                                                                                  9            2.1      Action: Lucine Trim, et al., v. John C. Heath, Attorney at Law PC d/b/a
                                                                                                                                 10   Lexington Law Firm, U.S. District Court for the Central District of California, Case
                                                                                                                                 11   No. 2:20-CV-02161-SVM-MRW.
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                 12            2.2      Challenging Party: a Party or Non-Party that challenges the designation
                                                                                                                                 13   of information or items under this Order.
                                                                                            S A N D I E G O , C A 92130-2092
                                            11682 E L C A M I N O R E A L




                                                                                                                                 14            2.3      “CONFIDENTIAL” Information or Items: information (regardless of
                                                                            S U I T E 400




                                                                                                                                 15   how it is generated, stored or maintained) or tangible things that qualify for protection
                                                                                                                                 16   under Federal Rule of Civil Procedure 26(c), including but not limited to, information
                                                                                                                                 17   the Producing Party believes in good faith to be protected under relevant provisions
                                                                                                                                 18   of applicable law regarding confidential business, competitive or privacy
                                                                                                                                 19   information, trade secret information, non-public financial or business information,
                                                                                                                                 20   which the Producing Party is prohibited from revealing or would not normally reveal
                                                                                                                                 21   to third parties except in confidence, or has undertaken with others to maintain its
                                                                                                                                 22   confidence, and as specified above in the Good Cause Statement.
                                                                                                                                 23            2.4      “CONFIDENTIAL - ATTORNEY’S EYES ONLY”: Information or
                                                                                                                                 24   Items (hereinafter “Attorney’s Eyes Only Material”): trade secrets, proprietary
                                                                                                                                 25   information, and other highly confidential commercial information, or material
                                                                                                                                 26   required to be kept confidential by state or federal law. By designating a document,
                                                                                                                                 27   thing,        material,   testimony   or   other    information   derived   therefrom   as
                                                                                                                                 28   “CONFIDENTIAL - ATTORNEY’S EYES ONLY” under the terms of this Order,
                                                                                                                                                                                               STIPULATION AND PROTECTIVE ORDER
                                                                                                                                      109165641v1                                   -3-
                                                                                                                               Case 2:20-cv-02161-SVW-MRW Document 18 Filed 08/03/20 Page 4 of 16 Page ID #:83



                                                                                                                                  1   the party making the designation is certifying to the Court that there is a good faith
                                                                                                                                  2   basis in law, as specified above in the Good Cause Statement, and in fact for the
                                                                                                                                  3   designation within the meaning of Federal Rule of Civil Procedure 26(g).
                                                                                                                                  4           2.5   Counsel: outside Counsel of Record and House Counsel (as well as their
                                                                                                                                  5   support staff).
                                                                                                                                  6           2.6   Designating Party: a Party or Non-Party that designates information or
                                                                                                                                  7   items that it produces in disclosures or in responses to discovery as
                                                                                                                                  8   “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY’S EYES ONLY.”
                                                                                                                                  9           2.7   Disclosure or Discovery Material: All items or information, regardless
                                                                                                                                 10   of the medium or manner in which it is generated, stored, or maintained (including,
                                                                                                                                 11   among other things, testimony, transcripts, and tangible things), that are produced or
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                 12   generated in connection with mediation or informal resolution discussions, in
                                                                                                                                 13   disclosures or responses to discovery in this matter.
                                                                                            S A N D I E G O , C A 92130-2092
                                            11682 E L C A M I N O R E A L




                                                                                                                                 14           2.8   Expert: a person with specialized knowledge or experience in a matter
                                                                            S U I T E 400




                                                                                                                                 15   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                                                                                 16   an expert witness or as a consultant in this Action.
                                                                                                                                 17           2.9   House Counsel: attorneys who are employees of a party to this Action.
                                                                                                                                 18   House Counsel does not include Outside Counsel of Record or any other outside
                                                                                                                                 19   counsel.
                                                                                                                                 20           2.10 Non-Party: any natural person, partnership, corporation, association, or
                                                                                                                                 21   other legal entity not named as a Party to this action.
                                                                                                                                 22           2.11 Outside Counsel of Record: attorneys who are not employees of a party
                                                                                                                                 23   to this Action but are retained to represent or advise a party to this Action and have
                                                                                                                                 24   appeared in this Action on behalf of that party or are affiliated with a law firm which
                                                                                                                                 25   has appeared on behalf of that party, and includes support staff.
                                                                                                                                 26           2.12 Party: any party to this Action, including all of its officers, directors,
                                                                                                                                 27   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                                                                                 28   support staffs).
                                                                                                                                                                                             STIPULATION AND PROTECTIVE ORDER
                                                                                                                                      109165641v1                               -4-
                                                                                                                               Case 2:20-cv-02161-SVW-MRW Document 18 Filed 08/03/20 Page 5 of 16 Page ID #:84



                                                                                                                                  1           2.13 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                                                                                  2   Discovery Material in this Action.
                                                                                                                                  3           2.14 Professional Vendors: persons or entities that provide litigation support
                                                                                                                                  4   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                                                                                  5   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                                                                                  6   and their employees and subcontractors.
                                                                                                                                  7           2.15 Protected Material: any Disclosure or Discovery Material that is
                                                                                                                                  8   designated as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY’S EYES
                                                                                                                                  9   ONLY.”
                                                                                                                                 10           2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                                                                                 11   from a Producing Party.
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                 12   3.      SCOPE
                                                                                                                                 13           The protections conferred by this Stipulation and Order cover not only
                                                                                            S A N D I E G O , C A 92130-2092
                                            11682 E L C A M I N O R E A L




                                                                                                                                 14   Protected Material (as defined above), but also (1) any information copied or
                                                                            S U I T E 400




                                                                                                                                 15   extracted from Protected Material; (2) all copies, excerpts, summaries, abstracts,
                                                                                                                                 16   other documents derived in whole or in part, or compilations of Protected Material;
                                                                                                                                 17   and (3) any testimony, conversations, or presentations by Parties or their Counsel that
                                                                                                                                 18   might reveal Protected Material.
                                                                                                                                 19           Any use of Protected Material at trial shall be governed by the orders of the
                                                                                                                                 20   trial judge. This Order does not govern the use of Protected Material at trial.
                                                                                                                                 21   4.      DURATION
                                                                                                                                 22           Even after final disposition of this litigation, the confidentiality obligations
                                                                                                                                 23   imposed by this Order shall remain in effect until a Designating Party agrees
                                                                                                                                 24   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                                                                                                 25   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                                                                                                                 26   or without prejudice; and (2) final judgment herein after the completion and
                                                                                                                                 27   exhaustion of all appeals, re-hearings, remands, trials, or reviews of this Action,
                                                                                                                                 28   including the time limits for filing any motions or applications for extension of time
                                                                                                                                                                                           STIPULATION AND PROTECTIVE ORDER
                                                                                                                                      109165641v1                               -5-
                                                                                                                               Case 2:20-cv-02161-SVW-MRW Document 18 Filed 08/03/20 Page 6 of 16 Page ID #:85



                                                                                                                                  1   pursuant to applicable law.
                                                                                                                                  2   5.      DESIGNATING PROTECTED MATERIAL
                                                                                                                                  3           5.1   Exercise of Restraint and Care in Designating Material for Protection.
                                                                                                                                  4   Each Party or Non-Party that designates information or items for protection under
                                                                                                                                  5   this Order must take care to limit any such designation to specific material that
                                                                                                                                  6   qualifies under the appropriate standards. The Designating Party must designate for
                                                                                                                                  7   protection only those parts of material, documents, items, or oral or written
                                                                                                                                  8   communications that qualify so that other portions of the material, documents, items,
                                                                                                                                  9   or communications for which protection is not warranted are not swept unjustifiably
                                                                                                                                 10   within the ambit of this Order.
                                                                                                                                 11           If it comes to a Designating Party’s attention that information or items that it
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                 12   designated for protection do not qualify for protection, that Designating Party must
                                                                                                                                 13   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                                            S A N D I E G O , C A 92130-2092
                                            11682 E L C A M I N O R E A L




                                                                                                                                 14           5.2   Manner and Timing of Designations. Except as otherwise provided in
                                                                            S U I T E 400




                                                                                                                                 15   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                                                                                 16   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                                                                                                 17   under this Order must be clearly so designated before the material is disclosed or
                                                                                                                                 18   produced.
                                                                                                                                 19           Designation in conformity with this Order requires:
                                                                                                                                 20           (a)   for information in documentary form (e.g., paper or electronic
                                                                                                                                 21   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                                                                                 22   proceedings), that the Producing Party affix at a minimum, the legend
                                                                                                                                 23   “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY’S EYES ONLY”
                                                                                                                                 24   (hereinafter “CONFIDENTIAL” legend or “CONFIDENTIAL - ATTORNEY’S
                                                                                                                                 25   EYES ONLY” legend, respectively), to each page that contains protected material.
                                                                                                                                 26   If only a portion or portions of the material on a page qualifies for protection, the
                                                                                                                                 27   Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                                                                                                                 28   appropriate markings in the margins).
                                                                                                                                                                                           STIPULATION AND PROTECTIVE ORDER
                                                                                                                                      109165641v1                               -6-
                                                                                                                               Case 2:20-cv-02161-SVW-MRW Document 18 Filed 08/03/20 Page 7 of 16 Page ID #:86



                                                                                                                                  1           A Party or Non-Party that makes original documents available for inspection
                                                                                                                                  2   need not designate them for protection until after the inspecting Party has indicated
                                                                                                                                  3   which documents it would like copied and produced. During the inspection and
                                                                                                                                  4   before the designation, all of the material made available for inspection shall be
                                                                                                                                  5   deemed “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY’S EYES
                                                                                                                                  6   ONLY.” After the inspecting Party has identified the documents it wants copied and
                                                                                                                                  7   produced, the Producing Party must determine which documents, or portions thereof,
                                                                                                                                  8   qualify for protection under this Order. Then, before producing the specified
                                                                                                                                  9   documents, the Producing Party must affix the “CONFIDENTIAL legend” or
                                                                                                                                 10   “CONFIDENTIAL - ATTORNEY’S EYES ONLY” legend to each page that
                                                                                                                                 11   contains Protected Material. If only a portion or portions of the material on a page
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                 12   qualifies for protection, the Producing Party also must clearly identify the protected
                                                                                                                                 13   portion(s) (e.g., by making appropriate markings in the margins).
                                                                                            S A N D I E G O , C A 92130-2092
                                            11682 E L C A M I N O R E A L




                                                                                                                                 14           (b)   for testimony given in depositions, a party wishing to designate portions
                                                                            S U I T E 400




                                                                                                                                 15   of a deposition transcript CONFIDENTIAL pursuant to this Order must, within two
                                                                                                                                 16   (2) business days from the conclusion of the deposition, order the original or a copy
                                                                                                                                 17   of the transcript of the deposition from the court reporter for regular turnaround. The
                                                                                                                                 18   designating party may designate those portions of the transcript CONFIDENTIAL or
                                                                                                                                 19   CONFIDENTIAL-ATTORNEY’S EYES ONLY, in accordance with paragraph
                                                                                                                                 20   5.2(a) of this Order. The designating party shall designate such CONFIDENTIAL
                                                                                                                                 21   or CONFIDENTIAL-ATTORNEY’S EYES ONLY Disclosure or Discovery
                                                                                                                                 22   Material either on the record or by serving upon all counsel of record via facsimile
                                                                                                                                 23   or other electronic transmission a Notice setting forth the page, line numbers and
                                                                                                                                 24   designation. Blanket designations shall not be permitted. The designating party must
                                                                                                                                 25   serve such Notice within ten (10) calendar days after its counsel receives a copy of
                                                                                                                                 26   the deposition transcript. All transcripts ordered within two (2) business days from
                                                                                                                                 27   the conclusion of the deposition will be treated as confidential until the expiration of
                                                                                                                                 28   the ten (10) day period described in this paragraph. Any portions of a transcript
                                                                                                                                                                                          STIPULATION AND PROTECTIVE ORDER
                                                                                                                                      109165641v1                               -7-
                                                                                                                               Case 2:20-cv-02161-SVW-MRW Document 18 Filed 08/03/20 Page 8 of 16 Page ID #:87



                                                                                                                                  1   designated as confidential shall thereafter be treated as confidential in accordance
                                                                                                                                  2   with this Order. The parties shall negotiate in good faith to alter the time frames set
                                                                                                                                  3   forth in this paragraph in situations where a more expedited filing of a designated
                                                                                                                                  4   portion of the deposition transcript is required.
                                                                                                                                  5           (c)   for information produced in some form other than documentary and for
                                                                                                                                  6   any other tangible items, that the Producing Party affix in a prominent place on the
                                                                                                                                  7   exterior of the container or containers in which the information is stored the legend
                                                                                                                                  8   “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY’S EYES ONLY.” If only
                                                                                                                                  9   a portion or portions of the information warrants protection, the Producing Party, to
                                                                                                                                 10   the extent practicable, shall identify the protected portion(s).
                                                                                                                                 11           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                 12   failure to designate qualified information or items does not, standing alone, waive
                                                                                                                                 13   the Designating Party’s right to secure protection under this Order for such material.
                                                                                            S A N D I E G O , C A 92130-2092
                                            11682 E L C A M I N O R E A L




                                                                                                                                 14   Upon timely correction of a designation, the Receiving Party must make reasonable
                                                                            S U I T E 400




                                                                                                                                 15   efforts to assure that the material is treated in accordance with the provisions of this
                                                                                                                                 16   Order.
                                                                                                                                 17   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                                                                                 18           6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                                                                                                                 19   designation of confidentiality at any time that is consistent with the Court’s
                                                                                                                                 20   Scheduling Order.
                                                                                                                                 21           6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                                                                                                                                 22   resolution process under Local Rule 37.1 et seq.
                                                                                                                                 23           6.3   The burden of persuasion in any such challenge proceeding shall be on
                                                                                                                                 24   the Designating Party. Frivolous challenges, and those made for an improper purpose
                                                                                                                                 25   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                                                                                                 26   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                                                                                                 27   or withdrawn the confidentiality designation, all parties shall continue to afford the
                                                                                                                                 28   material in question the level of protection to which it is entitled under the Producing
                                                                                                                                                                                           STIPULATION AND PROTECTIVE ORDER
                                                                                                                                      109165641v1                               -8-
                                                                                                                               Case 2:20-cv-02161-SVW-MRW Document 18 Filed 08/03/20 Page 9 of 16 Page ID #:88



                                                                                                                                  1   Party’s designation until the Court rules on the challenge.
                                                                                                                                  2   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                                                                                  3           7.1   Basic Principles. A Receiving Party may use Protected Material that is
                                                                                                                                  4   disclosed or produced by another Party or by a Non-Party in connection with this
                                                                                                                                  5   Action only for prosecuting, defending, or attempting to settle this Action, and for no
                                                                                                                                  6   other purpose. Such Protected Material may be disclosed only to the categories of
                                                                                                                                  7   persons and under the conditions described in this Order. When the Action has been
                                                                                                                                  8   terminated, a Receiving Party must comply with the provisions of section 13 below
                                                                                                                                  9   (FINAL DISPOSITION).
                                                                                                                                 10           Protected Material must be stored and maintained by a Receiving Party at a
                                                                                                                                 11   location and in a secure manner that ensures that access is limited to the persons
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                 12   authorized under this Order.
                                                                                                                                 13           7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                                            S A N D I E G O , C A 92130-2092
                                            11682 E L C A M I N O R E A L




                                                                                                                                 14   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                            S U I T E 400




                                                                                                                                 15   Receiving     Party    may     disclose   any    information    or   item   designated
                                                                                                                                 16   “CONFIDENTIAL” only to the Court (and its personnel), Counsel of Record in this
                                                                                                                                 17   Action (including the paralegal, clerical, and secretarial staff employed by such
                                                                                                                                 18   counsel), and to the “qualified persons” designated below:
                                                                                                                                 19           (a)   the officers, directors, and employees of the Receiving Party to whom
                                                                                                                                 20   disclosure is reasonably necessary for this Action;
                                                                                                                                 21           (b)   Experts (as defined in this Order) of the Receiving Party to whom
                                                                                                                                 22   disclosure is reasonably necessary for this Action and who have signed the
                                                                                                                                 23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                                                                 24           (c)   court reporters and their staff;
                                                                                                                                 25           (d)   professional jury or trial consultants, mock jurors, and Professional
                                                                                                                                 26   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                                                                                                 27   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                                                                                 28           (e)   the author or recipient of a document containing the information or a
                                                                                                                                                                                            STIPULATION AND PROTECTIVE ORDER
                                                                                                                                      109165641v1                                -9-
                                                                                                                        Case 2:20-cv-02161-SVW-MRW Document 18 Filed 08/03/20 Page 10 of 16 Page ID #:89



                                                                                                                                1   custodian or other person who otherwise possessed or knew the information;
                                                                                                                                2           (f)   during their depositions, witnesses, and attorneys for witnesses, in the
                                                                                                                                3   Action to whom disclosure is reasonably necessary provided the deposing party
                                                                                                                                4   requests that the witness sign the form attached as Exhibit A hereto. Pages of
                                                                                                                                5   transcribed deposition testimony or exhibits to depositions that reveal Protected
                                                                                                                                6   Material may be separately bound by the court reporter and may not be disclosed to
                                                                                                                                7   anyone except as permitted under this Stipulated Protective Order;
                                                                                                                                8           (g)   any mediator or settlement officer, and their supporting personnel,
                                                                                                                                9   mutually agreed upon by any of the parties engaged in settlement discussions; and
                                                                                                                               10           (h)   any other person as to whom the Parties agree to, in writing.
                                                                                                                               11           7.3   Disclosure of “CONFIDENTIAL - ATTORNEY’S EYES ONLY”
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               12   Information or Items. Unless otherwise ordered by the court or permitted in writing
                                                                                                                               13   by the Designating Party, a Receiving Party may disclose any information or item
                                                                                            S A N D I E G O , C A 92130-2092
                                            11682 E L C A M I N O R E A L




                                                                                                                               14   designated “CONFIDENTIAL - ATTORNEY’S EYES ONLY” only to the Court
                                                                            S U I T E 400




                                                                                                                               15   (and its personnel), Counsel of Record in this Action (including the paralegal,
                                                                                                                               16   clerical, and secretarial staff employed by such counsel), and to the “qualified
                                                                                                                               17   persons” listed in subparagraphs 7.2(b) through (h) above; but shall not be disclosed
                                                                                                                               18   to a party, or to an officer, director or employee of the Receiving Party, unless
                                                                                                                               19   otherwise agreed or ordered. If disclosure of Attorney’s Eyes Only Material is made
                                                                                                                               20   pursuant to this paragraph, all other provisions in this order with respect to
                                                                                                                               21   confidentiality shall also apply.
                                                                                                                               22   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                                                                                                                               23           IN OTHER LITIGATION
                                                                                                                               24           If a Party is served with a subpoena or a court order issued in other litigation
                                                                                                                               25   that compels disclosure of any information or items designated in this Action as
                                                                                                                               26   “CONFIDENTIAL,” that Party must:
                                                                                                                               27           (a)   promptly notify in writing the Designating Party. Such notification shall
                                                                                                                               28   include a copy of the subpoena or court order;
                                                                                                                                                                                         STIPULATION AND PROTECTIVE ORDER
                                                                                                                                    109165641v1                               - 10 -
                                                                                                                        Case 2:20-cv-02161-SVW-MRW Document 18 Filed 08/03/20 Page 11 of 16 Page ID #:90



                                                                                                                                1           (b)    promptly notify in writing the party who caused the subpoena or order
                                                                                                                                2   to issue in the other litigation that some or all of the material covered by the subpoena
                                                                                                                                3   or order is subject to this Protective Order. Such notification shall include a copy of
                                                                                                                                4   this Stipulated Protective Order; and
                                                                                                                                5           (c)    cooperate with respect to all reasonable procedures sought to be pursued
                                                                                                                                6   by the Designating Party whose Protected Material may be affected.
                                                                                                                                7           If the Designating Party timely seeks a protective order, the Party served with
                                                                                                                                8   the subpoena or court order shall not produce any information designated in this
                                                                                                                                9   action as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEY’S EYES
                                                                                                                               10   ONLY” before a determination by the court from which the subpoena or order issued,
                                                                                                                               11   unless the Party has obtained the Designating Party’s permission. The Designating
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               12   Party shall bear the burden and expense of seeking protection in that court of its
                                                                                                                               13   confidential material and nothing in these provisions should be construed as
                                                                                            S A N D I E G O , C A 92130-2092
                                            11682 E L C A M I N O R E A L




                                                                                                                               14   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                                                            S U I T E 400




                                                                                                                               15   directive from another court.
                                                                                                                               16   9.      A     NON-PARTY’S       PROTECTED          MATERIAL        OUGHT       TO    BE
                                                                                                                               17           PRODUCED IN THIS LITIGATION
                                                                                                                               18                  (a)   The terms of this Order are applicable to information produced
                                                                                                                               19   by a Non-Party in this Action and designated as “CONFIDENTIAL” or
                                                                                                                               20   “CONFIDENTIAL - ATTORNEY’S EYES ONLY.” Such information produced by
                                                                                                                               21   Non-Parties in connection with this litigation is protected by the remedies and relief
                                                                                                                               22   provided by this Order. Nothing in these provisions should be construed as
                                                                                                                               23   prohibiting a Non-Party from seeking additional protections.
                                                                                                                               24                  (b)   In the event that a Party is required, by a valid discovery request,
                                                                                                                               25   to produce a Non-Party’s confidential information in its possession, and the Party is
                                                                                                                               26   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                                                                               27   confidential information, then the Party shall:
                                                                                                                               28                  (1)   promptly notify in writing the Requesting Party and the Non-
                                                                                                                                                                                         STIPULATION AND PROTECTIVE ORDER
                                                                                                                                    109165641v1                               - 11 -
                                                                                                                        Case 2:20-cv-02161-SVW-MRW Document 18 Filed 08/03/20 Page 12 of 16 Page ID #:91



                                                                                                                                1   Party that some or all of the information requested is subject to a confidentiality
                                                                                                                                2   agreement with a Non-Party;
                                                                                                                                3                 (2)    promptly provide the Non-Party with a copy of the Stipulated
                                                                                                                                4   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                                                                                                5   specific description of the information requested; and
                                                                                                                                6                 (3)    make the information requested available for inspection by the
                                                                                                                                7   Non-Party, if requested.
                                                                                                                                8                 (c)    If the Non-Party fails to seek a protective order from this court
                                                                                                                                9   within 14 days of receiving the notice and accompanying information, the Receiving
                                                                                                                               10   Party may produce the Non-Party’s confidential information responsive to the
                                                                                                                               11   discovery request. If the Non-Party timely seeks a protective order, the Receiving
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               12   Party shall not produce any information in its possession or control that is subject to
                                                                                                                               13   the confidentiality agreement with the Non-Party before a determination by the court.
                                                                                            S A N D I E G O , C A 92130-2092
                                            11682 E L C A M I N O R E A L




                                                                                                                               14   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                                            S U I T E 400




                                                                                                                               15   of seeking protection in this court of its Protected Material.
                                                                                                                               16   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                                                                               17           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                                                                               18   Protected Material to any person or in any circumstance not authorized under this
                                                                                                                               19   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                                                                               20   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                                                                                               21   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                                                                                               22   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                                                                                               23   and (d) request such person or persons to execute the “Acknowledgment and
                                                                                                                               24   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                                                                               25
                                                                                                                               26   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                                                                               27           PROTECTED MATERIAL
                                                                                                                               28           When a Producing Party gives notice to Receiving Parties that certain
                                                                                                                                                                                         STIPULATION AND PROTECTIVE ORDER
                                                                                                                                    109165641v1                               - 12 -
                                                                                                                        Case 2:20-cv-02161-SVW-MRW Document 18 Filed 08/03/20 Page 13 of 16 Page ID #:92



                                                                                                                                1   inadvertently produced material is subject to a claim of privilege or other protection,
                                                                                                                                2   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                                                                                3   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                                                                                                4   may be established in an e-discovery order that provides for production without prior
                                                                                                                                5   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                                                                                                6   parties reach an agreement on the effect of disclosure of a communication or
                                                                                                                                7   information covered by the attorney-client privilege or work product protection, the
                                                                                                                                8   parties may incorporate their agreement in the stipulated protective order submitted
                                                                                                                                9   to the court.
                                                                                                                               10   12.     MISCELLANEOUS
                                                                                                                               11           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               12   person to seek its modification by the Court in the future. Nothing in this Order nor
                                                                                                                               13   the production of any information or document under the terms of this Order nor any
                                                                                            S A N D I E G O , C A 92130-2092
                                            11682 E L C A M I N O R E A L




                                                                                                                               14   proceedings pursuant to this Order shall be deemed to have the effect of an admission
                                                                            S U I T E 400




                                                                                                                               15   or waiver by either party or of altering the confidentiality or non-confidentiality of
                                                                                                                               16   any such document or information or altering any existing obligation of any party or
                                                                                                                               17   the absence thereof.
                                                                                                                               18           12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                                                                               19   Protective Order no Party waives any right it otherwise would have to object to
                                                                                                                               20   disclosing or producing any information or item on any ground not addressed in this
                                                                                                                               21   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                                                                                               22   ground to use in evidence of any of the material covered by this Protective Order.
                                                                                                                               23           12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                                                                               24   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                                                                                               25   only be filed under seal pursuant to a court order authorizing the sealing of the
                                                                                                                               26   specific Protected Material at issue. If a Party's request to file Protected Material
                                                                                                                               27   under seal is denied by the court, then the Receiving Party may file the information
                                                                                                                               28   in the public record unless otherwise instructed by the court.
                                                                                                                                                                                        STIPULATION AND PROTECTIVE ORDER
                                                                                                                                    109165641v1                              - 13 -
                                                                                                                        Case 2:20-cv-02161-SVW-MRW Document 18 Filed 08/03/20 Page 14 of 16 Page ID #:93



                                                                                                                                1   13.     FINAL DISPOSITION
                                                                                                                                2           After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                                                                                3   days of a written request by the Designating Party, each Receiving Party must
                                                                                                                                4   return all Protected Material to the Producing Party or destroy such material. As
                                                                                                                                5   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                                                                                                                6   compilations, summaries, and any other format reproducing or capturing any of the
                                                                                                                                7   Protected Material. Whether the Protected Material is returned or destroyed, the
                                                                                                                                8   Receiving Party must submit a written certification to the Producing Party (and, if
                                                                                                                                9   not the same person or entity, to the Designating Party) by the 60 day deadline that
                                                                                                                               10   (1) identifies (by category, where appropriate) all the Protected Material that was
                                                                                                                               11   returned or destroyed and (2)affirms that the Receiving Party has not retained any
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               12   copies, abstracts, compilations, summaries or any other format reproducing or
                                                                                                                               13   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                                                                                            S A N D I E G O , C A 92130-2092
                                            11682 E L C A M I N O R E A L




                                                                                                                               14   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                                                                            S U I T E 400




                                                                                                                               15   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                                                                                                                               16   and trial exhibits, expert reports, attorney work product, and consultant and expert
                                                                                                                               17   work product, even if such materials contain Protected Material. Any such archival
                                                                                                                               18   copies that contain or constitute Protected Material remain subject to this Protective
                                                                                                                               19   Order as set forth in Section 4 (DURATION).
                                                                                                                               20   14.     VIOLATION
                                                                                                                               21           Any violation of this Order may be punished by any and all appropriate
                                                                                                                               22   measures including, without limitation, contempt proceedings and/or monetary
                                                                                                                               23   sanctions.
                                                                                                                               24   ///
                                                                                                                               25
                                                                                                                               26   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                                                                               27
                                                                                                                               28
                                                                                                                                                                                         STIPULATION AND PROTECTIVE ORDER
                                                                                                                                    109165641v1                               - 14 -
                                                                                                                        Case 2:20-cv-02161-SVW-MRW Document 18 Filed 08/03/20 Page 15 of 16 Page ID #:94



                                                                                                                                1   Dated:        July 30 , 2020        TROUTMAN PEPPER HAMILTON
                                                                                                                                                                        SANDERS LLP
                                                                                                                                2
                                                                                                                                3
                                                                                                                                                                        By: /s/ Chad Fuller
                                                                                                                                4                                          Chad Fuller
                                                                                                                                                                           Attorney for Defendant
                                                                                                                                5                                          JOHN C. HEATH, ATTORNEY AT
                                                                                                                                                                           LAW PC D/B/A LEXINGTON LAW
                                                                                                                                6                                          FIRM
                                                                                                                                7   Dated:        July 30, 2020         WOODROW AND PELUSO LLC
                                                                                                                                8
                                                                                                                                9                                       By: /s/ Patrick H. Peluso
                                                                                                                                                                           Patrick H. Peluso
                                                                                                                               10                                          Attorney for Plaintiffs
                                                                                                                                                                           LUCINE TRIM AND ANTHONY
                                                                                                                               11                                          FREY
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               12
                                                                                                                               13
                                                                                            S A N D I E G O , C A 92130-2092
                                            11682 E L C A M I N O R E A L




                                                                                                                               14
                                                                            S U I T E 400




                                                                                                                                    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                                                                               15
                                                                                                                               16
                                                                                                                                    DATED: $XJXVW  
                                                                                                                               17
                                                                                                                               18
                                                                                                                               19   HON. 0,&+$(/ 5 :,/1(5
                                                                                                                                    United States 0DJLVWUDWH Judge
                                                                                                                               20
                                                                                                                               21
                                                                                                                               22
                                                                                                                               23
                                                                                                                               24
                                                                                                                               25
                                                                                                                               26                                    EXHIBIT A
                                                                                                                               27                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                                                                               28
                                                                                                                                                                                 STIPULATION AND PROTECTIVE ORDER
                                                                                                                                    109165641v1                        - 15 -
                                                                                                                        Case 2:20-cv-02161-SVW-MRW Document 18 Filed 08/03/20 Page 16 of 16 Page ID #:95



                                                                                                                                1           I affirm that I have read the Stipulation and Protective Order in Lucine Trim,
                                                                                                                                2   et al., v. John C. Heath, Attorney at Law PC d/b/a Lexington Law Firm, U.S. District
                                                                                                                                3   Court for the Central District of California, Case No. 2:20-CV-02161-SVW-MRW.
                                                                                                                                4   I understand its terms and agree to be bound by them.
                                                                                                                                5
                                                                                                                                    Signature:          ___________________________________
                                                                                                                                6
                                                                                                                                7   Print Name:         ___________________________________
                                                                                                                                8
                                                                                                                                    Date:               ___________________________________
                                                                                                                                9
                                                                                                                               10
                                                                                                                               11
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                               12
                                                                                                                               13
                                                                                            S A N D I E G O , C A 92130-2092
                                            11682 E L C A M I N O R E A L




                                                                                                                               14
                                                                            S U I T E 400




                                                                                                                               15
                                                                                                                               16
                                                                                                                               17
                                                                                                                               18
                                                                                                                               19
                                                                                                                               20
                                                                                                                               21
                                                                                                                               22
                                                                                                                               23
                                                                                                                               24
                                                                                                                               25
                                                                                                                               26
                                                                                                                               27
                                                                                                                               28
                                                                                                                                                                                        STIPULATION AND PROTECTIVE ORDER
                                                                                                                                    109165641v1                              - 16 -
